Citation Nr: 0025409	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung cancer secondary 
to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim of 
entitlement to service connection for lung cancer secondary 
to asbestos exposure. The veteran perfected a timely appeal 
of this determination to the Board.

When this matter was previously before the Board in August 
1996 and February 2000, it was remanded for further 
development, which has been accomplished.  In addition, in 
July 2000, the veteran, accompanied by his accredited 
representative, testified at a hearing before the undersigned 
Board Member at the local VA office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran served as a firefighter during his period of 
active duty and was likely exposed to asbestos.

3.  It is not shown that the veteran's lung cancer was 
present during service or for many years thereafter, nor is 
it attributable to his exposure to asbestos during his period 
of service.






CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records are negative for any complaints, 
manifestations or treatment for lung cancer and, indeed, the 
veteran does not contend otherwise.  These records do show 
that he was treated for bronchitis, but that at separation, 
his lungs were normal and the chest X-ray showed no 
significant abnormality.  

In light of the veteran's service as a firefighter during his 
period of active duty, his in-service exposure to asbestos is 
conceded for the purpose of this decision.  The post-service 
medical evidence shows that the veteran was diagnosed as 
having lung cancer in the mid-1980s, underwent surgery and 
obtained a good recovery.  The primary question before the 
Board is thus whether the veteran's lung cancer developed as 
a result of his in-service exposure to asbestos.  As such, 
although there is voluminous medical evidence in the claims 
folder, the Board discuss in depth that evidence that relates 
to whether the veteran's lung cancer is attributable to his 
in-service asbestos exposure.

In numerous statements, in testimony offered at hearings held 
before hearing officers at the RO in September 1993 and April 
1995, as well as during the July 2000 hearing conducted 
before the undersigned Board Member, the veteran earnestly 
contended that his lung cancer developed secondary to his in-
service exposure to asbestos.  In support, the veteran 
asserted that several physicians had attributed the disease 
to that in-service exposure.  In addition, the Board observes 
that in these statements and in his hearing testimony, the 
veteran reported that he smoked cigarettes from the time he 
was a teenager until he ceased doing so in 1985, a period of 
more than forty years, and that he has acknowledged that 
those physicians have cited his long history of smoking 
cigarettes as an etiology of his lung cancer.  In this 
regard, the Board notes that the veteran concedes that his 
long smoking history may have played a role in the 
development of the disease, but maintains that that it was 
his asbestos exposure, rather than his tobacco use, that 
caused the disability.  Finally, the veteran reported that he 
was employed as a bus driver subsequent to service, implying 
that he had no post-service asbestos exposure.

When this matter was initially before the Board in August 
1996, it was remanded in light of the veteran's 
representation that physicians had informed him that his lung 
cancer was due to his in-service asbestos exposure.  In doing 
so, the Board instructed the RO to provide the veteran the 
opportunity to present that evidence.  In the remand, the 
Board also directed the RO to arrange for a review of the 
veteran's medical records by a pulmonary specialist, and, if 
necessary, to afford him a VA pulmonary examination, to 
determine whether the lung cancer was related to his in-
service asbestos exposure.  

Consistent with the Board's instructions, in a September 1996 
letter, the RO invited the veteran to identify and provide 
that medical evidence in support of his claim.  In response, 
in December 1996, the veteran submitted a report prepared by 
his private physician, Dr. Richard M. Hollcraft, identified 
in an earlier record as specializing in rheumatology and 
internal medicine.  In the report, Dr. Hollcraft indicated 
that he had treated the veteran for more than twenty years 
and that in December 1985 the veteran underwent a partial 
pneumonectomy to treat a large cell carcinoma of the right 
lung.  In addition, he reported that chest X-rays taken 
during this time have disclosed a mixture of COPD (chronic 
obstructive pulmonary disease) and chronic interstitial 
changes, with some areas of calcification at the bases and 
some calcific granulomatous changes in the apices in the 
mediastinum, "but, in fact, have never shown classical 
pleural plaquing relative to asbestosis."  Dr. Hollcraft 
also noted that the veteran reported a history of in-service 
asbestos exposure during World War II relating to his service 
as a firefighter.  In addition, he observed that the veteran 
had smoked for many years, but indicated that he had ceased 
doing so since being diagnosed as having lung cancer.  Dr. 
Hollcraft concluded by stating, "But because of this, I feel 
the patient should be seriously considered for compensation 
relative to his exposure for asbestos while in the [World War 
II]."  In addition, a review of Dr. Hollcraft's treatment 
records shows that he reported that the veteran's lung cancer 
might be related to his asbestos exposure and long history of 
cigarette smoking.

In further compliance with the Board's instructions, in July 
1997 the veteran was afforded a VA examination.  The 
physician noted the veteran's in-service history of asbestos 
exposure and reported his clinical findings.  Thereafter, in 
an October 1997 addendum to his July 1997 report, the 
examiner stated, "To my knowledge, exposure to asbestos can 
cause mesothelioma, not large cell cancer of the lung."

In March 1998, in an effort to further assist the veteran, 
the RO afforded him another VA examination.  A review of the 
examination report indicates that the veteran's pertinent 
medical records were not made available to the examiner.  In 
addition, although the examiner reported numerous clinical 
findings, he did not offer an opinion with respect to the 
etiology of the veteran's lung cancer.  As a result, the RO 
concluded that the examination was inadequate because it did 
not comply with the Board's remand instructions and arranged 
for the veteran's claims folder to be reviewed by another 
examiner to determine whether the veteran's lung cancer was 
related to asbestos exposure during service.  

In light of the above, in a March 1999 report, a VA examiner 
discussed his review of the veteran's pertinent medical 
history.  In doing so, he observed that the veteran was 
initially diagnosed as having lung cancer in 1985, and noted 
the veteran's assertion that he was exposed to asbestos 
during service.  The examiner indicated that his review of 
these records, which specifically included those provided by 
Dr. Hollcraft, revealed that, following X-ray studies, he was 
initially diagnosed as having large cell lung cancer in 
September 1985.  His review of the veteran's records further 
disclosed that he had ceased smoking at that time, thereby 
contradicting the veteran's earlier assertions of having 
ceased smoking in 1960 or 1975.

With respect to the etiology of the veteran's lung cancer, 
the examiner explained that pulmonary malignancies, including 
adenocarcinoma, squamous cell carcinoma and mesotheliomas, 
had historically been shown to be related to asbestos 
exposure.  Moreover, he indicated that the lung malignancy 
most commonly associated with asbestos exposure remained 
mesothelioma.  The examiner added that coincident cigarette 
smoking grossly increased the risk of subsequent cancer 
development.  In this regard, the examiner noted that the 
veteran's primary care physician had described him as a 
"heavy smoker."  Based on his review of the medical 
evidence, the examiner opined that it was unlikely that the 
veteran's asbestos exposure was the primary causal agent in 
the development of the veteran's lung cancer.  The examiner 
explained that this conclusion was supported by the fact that 
the veteran was diagnosed as having COPD prior to developing 
lung cancer; that there was an absence of any radiographic 
markers of asbestos, i.e., no pleural plaques were noted; as 
well as the type of lung cancer the veteran was diagnosed as 
having, i.e., large cell cancer.  In addition, while 
acknowledging that the he was unable to state unequivocally 
that the veteran's asbestos exposure played no role 
whatsoever in the subsequent diagnosis of large cell lung 
cancer, he reported that it was far more likely than not that 
his lung cancer was solely due to his cigarette smoking 
history.


Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for lung cancer due to his in-service 
exposure to asbestos is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cancers, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within one year following discharge from 
service.  The presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court has instructed that it should be based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical opinion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Further, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For 
the reasons set forth below, following a review of the entire 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.

In reaching this determination, the Board finds the October 
1997 opinion provided by the VA physician in an addendum to 
his July 1997 examination report, and especially the March 
1999 opinion offered by the VA examiner, who carefully 
reviewed the veteran's medical records for the specific 
purpose of offering an opinion as to the relationship, if 
any, between his lung cancer and his in-service asbestos 
exposure, both of which are clearly against the veteran's 
claim, to be particularly probative.  With respect to the 
latter opinion, as noted above, it was made subsequent to the 
examiner's review of the veteran's entire claims folder.  In 
addition, the examiner provided a detailed and comprehensive 
explanation in support of his conclusion that the veteran's 
lung cancer was not caused by his in-service asbestos 
exposure.  In doing so, he noted that the veteran was 
diagnosed as having large cell lung cancer.  Citing to the 
medical literature, he pointed out that scientific studies 
have shown that large cell lung cancer, the type of lung 
cancer the veteran was diagnosed as having, is not one of the 
types of that disease that has been shown to be related to 
asbestos exposure.  Moreover, he observed that X-ray studies 
had revealed an absence of radiographic markers of asbestos 
exposure.  In addition, he not only opined that cigarette 
smoking was the more likely etiology of the veteran's large 
cell lung cancer, but indicated that it was far more likely 
than not that the veteran's lung cancer was solely related to 
his history of smoking cigarettes.  Further, the March 1999 
opinion is wholly consistent with the opinion offered by a VA 
physician in October 1997.  That examiner also highlighted 
that the veteran was diagnosed as having large cell lung 
cancer rather than mesothelioma.  He explained that although 
mesotheliomas had been shown to be related to asbestos 
exposure, large cell lung cancers had not.  The Board has 
given great weight to these well-reasoned medical opinions.

The only medical evidence that somewhat supports the 
veteran's claim is that offered by his private treating 
physician, Dr. Hollcraft.  In his December 1996 report, 
however, Dr. Hollcraft acknowledged that diagnostic studies 
had "never shown classical pleural plaquing relative to 
asbestosis."  Indeed, in commenting that the veteran 
"should be seriously considered for compensation relative to 
his exposure for asbestos," Dr. Hollcraft did not even 
suggest that the lung cancer developed from the in-service 
asbestos exposure; rather, he was merely expressing his view 
that, given the veteran's military service and physical 
condition, he felt that he was entitled to some VA 
compensation benefits.  As such, rather than supporting the 
veteran's claim, it is consistent with the opinions offered 
by the VA examiners in October 1997 and March 1999.

Further, the Board notes that although the veteran has 
consistently and earnestly maintained throughout the 
prosecution of this claim that his lung cancer is 
attributable to his in-service asbestos exposure, as a lay 
person without medical training he is not competent to render 
medical diagnoses or to establish an etiological relationship 
between a disability such as lung cancer and his in-service 
asbestos exposure; such matters require medical expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, as noted above service connection for lung cancer 
(malignant tumor) is available on a presumptive basis if the 
disability is manifested to a compensable degree within one 
year of discharge.  Here, the evidence clearly establishes 
that the first manifestations of lung cancer were not present 
until decades after service discharge and, accordingly, 
service connection on a presumptive basis is also not 
warranted.


ORDER

Service connection for lung cancer, claimed as due to in-
service exposure to asbestos, is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

